Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 1 of 47 PageID #: 569




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK

  -------------------------------------------------------------------- X

  ESTER LELCHOOK, et al.,

                                    Plaintiffs,                            Case No.
                                                                           1:19-cv-00033
                            -against-

  SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL,

                                    Defendant.

  -------------------------------------------------------------------- X




           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                            MOTION TO DISMISS




                               THE BERKMAN LAW OFFICE, LLC
                                         Attorneys for the Plaintiffs
                                      111 Livingston Street, Suite 1928
                                        Brooklyn, New York 11201
                                               718-855-3627
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 2 of 47 PageID #: 570




                                        INTRODUCTION

        From July 12 until August 14, 2006, the Hizbollah terrorist organization fired thousands of

 rockets and missiles at civilian population centers in Israel (hereinafter: “Hizbollah Rocket

 Attacks”). One of these Hizbollah rockets struck and killed David Martin Lelchook, an American

 citizen, while he was riding a bicycle on a kibbutz in northern Israel, on August 2, 2006. Many

 other U.S. citizens were physically injured or otherwise harmed by the Hizbollah Rocket Attacks.

        The plaintiffs in this action are the estate and family members of decedent David Martin

 Lelchook, and 21 other American citizens who were harmed as a result of the Hizbollah Rocket

 Attacks. The details of the attacks in which David Martin Lelchook was killed and the other

 plaintiffs were injured, and the nature of those injuries, are set forth in paragraphs 59-80 of

 plaintiffs’ First Amended Complaint (“FAC”) in this action. (DE 73).

        Hizbollah did not act alone. In order to recruit, obtain and deploy the extensive human and

 material assets needed to build, maintain and operate its massive rocket and missile arsenal in the

 years leading up to the summer of 2006, Hizbollah needed partners and supporters. One of

 Hizbollah’s key partners and supporters in this effort was Lebanese Canadian Bank, SAL (“LCB”).

        LCB was a rogue bank. As explained in the FAC (and as is confirmed, inter alia, by a

 verified forfeiture complaint filed against LCB by the United States, and by findings against LCB

 made by the U.S. Treasury), LCB knowingly provided many millions of dollars in wire transfer

 and other banking services to Hizbollah over a period of many years, beginning in 2002 or earlier.

 The banking services provided by LCB to Hizbollah were a unique commodity: Hizbollah is

 subject to a strict U.S. sanctions regime which bars the provision of such services on pain of

 crushing penalties. But for LCB’s willingness to violate U.S. law to provide those services – i.e.,

 effectively to “martyr” itself economically for the Hizbollah cause – Hizbollah would have been
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 3 of 47 PageID #: 571




 unable to obtain them elsewhere. And LCB’s services enabled Hizbollah to carry out the Rocket

 Attacks in which decedent David Martin Lelchook was murdered and the other plaintiffs harmed.

 (See FAC ¶¶ 30-55; 81-90).

        LCB’s role as Hizbollah’s eager banker eventually caught up with it, as was inevitable. In

 2008, a civil suit was filed against LCB in New York State court (later removed to the SDNY) by

 American, Israeli and Canadian civilians (including some of the plaintiffs here) who were injured,

 and/or whose family members were killed, by the Hizbollah Rocket Attacks. Then, in February

 2011, the U.S. Treasury designated LCB as “a financial institution of primary money laundering

 concern,” due to its extensive involvement with and support for Hizbollah.

        On June 22, 2011, the defendant, Société Générale De Banque Au Liban SAL (“SGBL”),

 entered into an Sale and Purchase Agreement with LCB, under which SGBL purchased all of

 LCB’s assets and assumed all of LCB’s “liabilities and/or obligations and/or debts of any kind,

 character or description, absolute or contingent, accrued or unaccrued, disputed or undisputed,

 liquidated or unliquidated, secured or unsecured, joint or several, due or to become due, vested or

 unvested, determined, determinable or otherwise, to the extent they relate to [LCB’s] Business.”

 (See FAC ¶ 12; 121-126; FAC Exhibit 1, passim).

        Given the unlimited scope of this language, and the fact that SGBL agreed to this sweeping

 provision assuming all of LCB’s liabilities knowing full well that the U.S. Treasury had confirmed

 LCB’s relationship with Hizbollah and that LCB had already been sued by victims of the Hizbollah

 Rocket Attacks, there can be no doubt whatsoever that SGBL knowingly assumed LCB’s liabilities

 to the victims of those Attacks – such as the plaintiffs herein. Thus, while SGBL may be entitled

 to dispute the merits of whether LCB’s conduct gives rise to liability for the Hizbollah Rocket

 Attacks, it cannot in good faith dispute that it assumed all such liability.



                                                   -2-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 4 of 47 PageID #: 572




         Accordingly, the plaintiffs filed this action, asserting successor liability against SGBL for

 LCB’s conduct, pursuant to the Antiterrorism Act (“ATA”), 18 U.S.C. § 2333.1

         Now, seeking to continue to enjoy all the benefits of its bargain with LCB while shirking

 its assumption of LCB’s liabilities to the victims of the Hizbollah Rocket Attacks, SGBL has

 moved to dismiss the FAC for lack of personal jurisdiction and for failure to state a claim.

         For the reasons set forth below SGBL’s motion should be denied, and this matter should

 proceed to discovery and trial. Alternatively, i.e., if the Court finds that personal jurisdiction cannot

 be determined on this motion, it should order jurisdictional discovery.2

                                              BACKGROUND

         a. Hizbollah and LCB

         Hizbollah has been designated by the United States as a Specially Designated Terrorist

 (“SDT”) continuously since 1995, as a Foreign Terrorist Organization (“FTO”) continuously since

 1997, and as a Specially Designated Global Terrorist (“SDGT”) continuously since 2001. And for

 good reason: between its founding in 1982 and the summer of 2006 (and until the present day),

 Hizbollah carried out hundreds of terrorist attacks against American targets in which hundreds of



         1
           It is well established that “a successor liability claim can be pursued in a separate suit, see, e.g.,
 AW Indus., Inc. v. Sleepingwell Mattress Inc., No. 10-CV-4439, 2011 WL 4404029, at *5 (E.D.N.Y. Aug.
 31, 2011) (“Although a separate corporate entity, [the defendant] could be held liable for [another entity’s]
 acts or judgments as an alter ego, mere continuation, or liable successor of [that entity], and [the] plaintiff
 is free to initiate a separate action to that effect.”).” Lin v. Toyo Food, Inc., 2016 WL 4502040, at *3
 (S.D.N.Y. Aug. 26, 2016). See also e.g. Call Ctr. Techs., Inc. v. Grand Adventures Tour & Travel Publ'g
 Corp., Inc., 2009 WL 10687800, at *6 (D. Conn. Nov. 19, 2009) (same).
         Thus, there is no basis whatsoever for SGBL’s claims that the plaintiffs were required to sue SGBL
 together with LCB. To the contrary, plaintiffs were “free to initiate a separate action” against SGBL. Id.
         2
          As discussed below, the Court cannot address SGBL’s non-jurisdictional arguments for dismissal
 (including its preclusion claim), unless and until jurisdiction is established.



                                                       -3-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 5 of 47 PageID #: 573




 U.S. citizens were killed and hundreds more wounded. (See FAC ¶ 17-29). In fact, “Hezbollah has

 killed more Americans than any other terrorist group with the exception of al-Qaeda.” 3

         Because Hezbollah is a designated FTO, it is subject to strict economic sanctions programs

 imposed by the U.S. Government (“U.S. Sanctions Regime”), intended to prevent Hezbollah from

 accessing the international financial system and reduce its ability to perpetrate terrorist attacks.

 (FAC ¶¶ 35-42). LCB, however, intentionally violated the U.S. Sanctions Regime.

         Specifically, as detailed in the FAC, and in the Verified Amended Complaint (“VAC”) in

 U.S. v. Lebanese Canadian Bank, 11-cv-9186 (S.D.N.Y.) (which was incorporated by reference

 into the FAC and is attached hereto as Exhibit A4), between 2003 and 2006, LCB knowingly

 provided extensive financial services to Hezbollah by, inter alia, holding accounts and conducting

 transfers and deposits totaling many millions of dollars for Hezbollah entities which comprise part

 of Hezbollah itself, and for some of Hezbollah’s most senior officials.

         Hizbollah is a composite, umbrella organization. It includes multiple subordinate entities

 that carry out specific tasks. Whether or not they have putative separate legal personalities, these

 subordinate entities are integral parts of Hizbollah itself. (FAC ¶ 30). Thus, as a Congressional

 Research Service Report explained, “Lebanon’s Hezbollah (‘Party of God’) is a Shiite Islamist

 militia, political party, social welfare organization, and U.S. State Department-designated terrorist




         3
          H. Res. 923, “Condemning the recent attacks against the State of Israel,” Jul. 18, 2006, 109th
 Cong. (2006).
         4
            Materials incorporated by reference into the FAC are properly considered on a Rule 12(b)(6)
 motion. In re JPMorgan Chase & Co. Sec. Litig., 2014 WL 1297446, at *4 (S.D.N.Y. Mar. 31, 2014)
 (“Although this motion is addressed to the face of the pleadings, the Court may consider also the full text
 of documents incorporated into the complaint by reference, and matters of which a court may take judicial
 notice.”) (quotations and citation omitted).



                                                    -4-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 6 of 47 PageID #: 574




 organization … Hezbollah has a unified leadership structure that oversees the organization’s

 complementary, partially compartmentalized elements.”5 (FAC ¶ 30).

        One of Hizbollah’s most important components is the Shahid (Martyrs) Foundation (a/k/a

 Shahid (Martyrs) Organization) (“Shahid”).6 Shahid is part of Hizbollah’s Social Service Section,

 which a senior U.S. military analyst has correctly characterized as the “most important branch of

 the Hezbollah organization… The Social Service Section serves as an equal arm within the

 organization and is used as much as the military and political wing in terms of leverage.”7 Shahid’s

 purpose is to provide financial and other material support to Hizbollah terrorists wounded in action,

 and to the families of Hizbollah terrorists killed in action. The purpose of that funding and support

 is to “provide peace of mind to current and prospective” Hizbollah terrorists, “by knowing that

 they and their families will be cared for in the event of death or injury.”8 (FAC ¶ 31-32).

        Two other important components of Hizbollah, during the years prior to and through 2006,

 were Bayt al-Mal and the Yousser Company for Finance and Investment (“Yousser”). In a

 statement issued on September 7, 2006, the U.S. Treasury explained that:

               Bayt al-Mal is a Hizballah-controlled organization that performs financial
               services for the terrorist organization. Bayt al-Mal operates under the direct
               supervision of Hizballah Secretary General Hasan Nasrallah. As Hizballah’s
               main financial body, Bayt al-Mal serves as a bank, creditor, and investment
               arm for Hizballah. …




        5
         Casey L. Addis and Christopher M. Blanchard, Hezbollah: Background and Issues for
 Congress (January 3, 2011), at 1, 10 (emphasis added).
        6
            The name “Shahid,” which is Arabic for “martyr,” is sometimes spelled “Shaheed.”
        7
          Major James B. Love, Hezbollah: Social Services as a Source of Power, U.S. Joint Special
 Operations University (2010), at 21 (emphasis added).
        8
            Id. at 24.



                                                    -5-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 7 of 47 PageID #: 575




                Bayt al-Mal utilizes the Yousser Company for Finance and Investment to
                secure loans and finance business deals for Hizballah companies.9

 (FAC ¶ 33).

         Similarly, Stuart Levey, the U.S. Treasury’s Under Secretary for Terrorism and Financial

 Intelligence, expressly confirmed that, “Bayt al-Mal and the Yousser Company function as

 Hizballah’s unofficial treasury, holding and investing its assets and serving as intermediaries

 between the terrorist group and mainstream banks.”10 (FAC ¶ 34).

         Between 2004 (or earlier) and July 2006 (and later), LCB maintained numerous accounts

 for Shahid, Bayt al-Mal and Yousser, and for senior Hezbollah officials Husayn al-Shami and

 Wahid Mahmoud Sbeity (collectively, the “Five Customers”) through which LCB transferred

 many millions of dollars to Hizbollah. (See FAC ¶¶ 47-55; 101). The FAC provides the details

 of those accounts, including account numbers and the specific LCB branches involved. (Id.).

         Husayn Al-Shami was the head of Bayt al-Mal and a notorious Hezbollah leader who

 served as a member of Hezbollah’s seven-member politburo (known as the Shura Council) and as

 the head of several Hezbollah-controlled organizations. (See FAC ¶ 100 (citing Treasury

 designations of Bayt al-Mal, Yousser, and Husayn al-Shami); VAC (Exhibit A), ¶ 47(a)). And

 Sbeity was an owner of Yousser. (See VAC (Exhibit A) ¶ 47(g)(3)).

         For years prior to July 12, 2006, Hezbollah openly, publicly, and repeatedly acknowledged

 on its official websites, in official press releases it issued, on its official television station, on its

 official radio station, and in numerous press conferences and news media interviews conducted by

 its senior officials that Shahid, Bayt al-Mal and Yousser were integral constituent parts of


         9
            Treasury Designation Targets Hizballah’s Bank, at https://www.treasury.gov/press-
 center/press-releases/Pages/hp83.aspx (emphasis added).
         10
              Id. (emphasis added).

                                                    -6-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 8 of 47 PageID #: 576




 Hezbollah. (FAC ¶¶ 96-98). Additionally, Shahid’s role as an integral part of Hezbollah was

 publicized for many years prior to July 12, 2006 in a myriad of sources, including newspapers

 published and distributed in Lebanon and in Europe, and multiple BBC publications. Id.

        Not only did Shahid, Bayt al-Mal and Yousser openly identify as components of Hezbollah

 throughout the relevant period, but LCB assisted them to conduct their financial operations in a

 deceptive and sub rosa manner. For example, as early as 2003, LCB granted each of them special

 exemptions from submitting cash transaction slips (“CTSs”) for reporting cash transactions over

 $10,000 as required by Lebanon’s Central Bank. (FAC ¶ 101). Specifically, LCB bank officials

 granted Yousser an exemption from reporting $50,000 in cash per week at one LCB branch and

 up to $60,000 per day at another. (VAC (Exhibit A), ¶ 47(g)(1)). LCB also exempted Shahid from

 reporting cash transactions up to $100,000 per day. (Id., ¶ 47(g)(7)). Hizbollah leaders Husayn al-

 Shami and Wahid Mahmoud Sbeity were exempted from reporting up to $30,000 in cash

 transactions per week at one LCB branch, and al-Shami was exempted from reporting up to

 $200,000 in cash transactions per day at another branch. (Id., ¶ 47(g)(3)).

        By actively assisting Hizbollah’s leaders and subordinate entities, including Shahid,

 Yousser and Bayt al-Mal, to conduct cash banking activities designed to evade reporting

 requirements, in order to avoid scrutiny or interference by Lebanese government authorities,

 LCB powerfully evidenced its own consciousness of guilt.

        Even after Yousser and al-Shami were designated SDGTs on September 7, 2006 (Yousser

 because of its role as “Hezbollah’s unofficial treasury” and al-Shami because of his senior

 leadership role in Hizbollah and his position as head of Bayt al-Mal), LCB continued to maintain

 banking relationships with them, despite the serious risks to LCB itself. (See FAC ¶¶ 116(b); VAC

 (Exhibit A), ¶ 47(a); ¶ 47(h)). LCB’s continued support for Hizbollah in the face of grave legal



                                                 -7-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 9 of 47 PageID #: 577




 peril to LCB from the United States government, shows clearly that LCB provided assistance to

 Hizbollah as a matter of a considered, ideologically-motivated policy.

        LCB did not bother to hide its ideological support for Hizbollah and its anti-Israel program.

 In response to a 2002 UN report about a Hizbollah-linked money laundering gang with which LCB

 had a banking relationship, LCB stated that “we consider such allegation as part of the

 propaganda and war launched by the Jewish state against Lebanon” and not only refused to

 end the relationship, but authorized an increase in credit limits for the Hizbollah gang. (FAC ¶

 116(a); VAC (Exhibit A), ¶ 47(f)).

        Furthermore, in its published designation of LCB as a “primary money laundering concern”

 due to its extensive involvement with and support for Hizbollah (76 Fed. Reg. 9403, Feb. 17,

 2011), which was incorporated into the FAC by reference, the U.S. Treasury confirmed that LCB’s

 “General Manager, his deputy, and the managers of key branches are in frequent—in some cases

 even daily—communication with various members of the [Hizballah] network, and they

 personally process transactions on the network’s behalf. Additionally, LCB managers are linked

 to Hizballah officials outside Lebanon. For example, Hizballah’s Tehran-based envoy Abdallah

 Safieddine is involved in Iranian officials’ access to LCB and key LCB managers, who provide

 them banking services.” (FAC ¶ 116(c)).

        The extensive banking and other financial services knowingly and intentionally provided

 by LCB to Hizbollah enabled Hizbollah to build, maintain and operate the human and logistical

 infrastructure it required to fire thousands of rockets into northern Israel between July 12, 2006

 and August 14, 2006. (FAC ¶¶ 81-89).




                                                 -8-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 10 of 47 PageID #: 578




          b. The Licci/Kaplan Action Against LCB

          In 2008, eighteen of the plaintiffs herein (the “Kaplan Plaintiffs”11), along with several

  score Israeli and Canadian citizens who had been injured, or whose family members had been

  killed, in the Hizbollah Rocket Attacks, filed suit against LCB and its New York correspondent

  bank, American Express Bank (“Amex Bank”), in New York County Supreme Court, asserting

  non-federal claims under Israeli law. Licci, et al. v. American Express Bank Ltd., et al., Index No.

  109548/08. Amex Bank then removed the action to the SDNY. Licci, et al. v. American Express

  Bank Ltd., et al., No. 08-cv-7253-GBD (S.D.N.Y.).

          After removal, the plaintiffs filed a First Amended Complaint, asserting claims against

  LCB under the Anti-Terrorism Act, 18 U.S.C. § 2331, et seq., (“ATA”) on behalf of the Kaplan

  Plaintiffs, claims against LCB under the Alien Tort Statute, 28 U.S.C. § 1350 (“ATS”) on behalf

  of the foreign-national plaintiffs, and various non-federal causes of action on behalf of all plaintiffs

  against both LCB and Amex Bank. (Licci, No. 08-cv-7253, DE 23).

          Both LCB and Amex Bank moved to dismiss for failure to state a claim, and LCB also

  contested personal jurisdiction. On March 31, 2010, the District Court (Daniels, J.) dismissed the

  Licci action against Amex Bank for failure to state a claim, and dismissed the action against LCB

  for lack of personal jurisdiction, finding that LCB’s use of a New York correspondent bank account

  to provide the wire transfer services at issue were too attenuated from the rocket attacks to assert


          11
             The Kaplan Plaintiffs were: Chaim Kaplan; Rivka Kaplan; Brian Erdstein; Karene Erdstein;
  Ma’ayan Erdstein; Chayim Kumer; Nechama Kumer; Laurie Rappepport; Margalit Rappeport; Theodore
  (Ted) Greenberg; Moreen Greenberg; Jared Sauter; Dvora Chana Kaszemacher; Chaya Kaszemacher
  Alkareif; Avishai Reuvane; Elisheva Aron, Yair Mor; and Mikimi Steinberg.
          The plaintiffs in this action who were not plaintiffs in the Licci action (referred to hereinafter as the
  “New Plaintiffs”) are: Ester Lelchook (individually and as personal representative of the estate of David
  Martin Lelchook); Michal Lelchook; Yael Lelchook; Alexander Lelchook (individually and as personal
  representative of the estate of Doris Lelchook); Malka Kumer; Chana Liba Kumer; and Miriam Almackies.

                                                        -9-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 11 of 47 PageID #: 579




  personal jurisdiction. Licci v. Am. Exp. Bank Ltd., 704 F. Supp. 2d 403, 408 (S.D.N.Y. 2010)

  (“Licci I”). On appeal, the Second Circuit affirmed the dismissal of the claims against Amex Bank.

  Licci v. Lebanese Canadian Bank, SAL, 672 F.3d 155 (2d Cir. 2012).

         However, in a separate opinion addressing the dismissal of LCB for lack of personal

  jurisdiction, the Second Circuit certified the jurisdictional question to the New York Court of

  Appeals. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50 (2d Cir. 2012) (“Licci II”). The New

  York Court of Appeals found that the New York long arm statute, N.Y. C.P.L.R. § 302(a)(1),

  reached LCB due to its purposeful availment of New York correspondent accounts to process

  transfers on behalf of Hezbollah. Licci v. Lebanese Canadian Bank, SAL, 20 N.Y.3d 327, 960

  N.Y.S.2d 695, 984 N.E.2d 893 (2012) (“Licci III”). The Second Circuit then independently found

  that personal jurisdiction over LCB comported with due process protections. Licci v. Lebanese

  Canadian Bank, SAL, 732 F.3d 161, 165 (2d Cir. 2013) (“Licci IV”).

         Noting that its remand of the action against LCB would revive its motion to dismiss for

  failure to state a claim, the Second Circuit instructed the District Court to address how the

  intervening decision in Kiobel v. Royal Dutch Petroleum Co., 569 U.S. 108 (2013), affected the

  its subject matter jurisdiction over the Licci plaintiffs’ ATS claims. Licci IV, 732 F.3d at 174. In

  Kiobel, the Supreme Court held that “the presumption against extraterritoriality applies to claims

  under the ATS.” 569 U.S. at 124. Even where the claims asserted “touch and concern the territory

  of the United States,” the Supreme Court found that “they must do so with sufficient force to

  displace the presumption against extraterritorial application.” Id. at 124-25.

         On remand, the District Court held that the Licci plaintiffs had sufficiently alleged that

  LCB’s conduct “touched and concerned” the U.S. with sufficient force to displace the presumption

  against extraterritoriality but found that their allegations had failed to meet the required mens rea



                                                  -10-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 12 of 47 PageID #: 580




  for secondary liability, and therefore dismissed the ATS claims. Licci v. Lebanese Canadian Bank,

  SAL, 2015 WL 13649462, at *4-5 (S.D.N.Y. April 14, 2015) (“Licci V”).

          On appeal, the Second Circuit rejected much of the Licci V analysis, finding that the

  plaintiffs had sufficiently pleaded that LCB had aided and abetted the Hizbollah Rocket Attacks,

  even under the heightened mens rea standard for aiding and abetting under the ATS, which –

  unlike the ATA – requires “purpose rather than knowledge alone.” Licci v. Lebanese Canadian

  Bank, SAL, 834 F.3d 201, 212-19 (2d Cir. 2016) (“Licci VI”) (citations omitted).

          In determining that the plaintiffs had sufficiently pleaded a claim for aiding and abetting

  under the ATS, the Second Circuit noted that “[t]he U.S. government has taken two actions that

  reinforce many of Plaintiffs’ allegations against LCB. First … the U.S. government initiated a

  civil forfeiture action against LCB properties … Second … the U.S. Department of Treasury …

  has designated LCB as ‘a financial institution of primary money laundering concern.’” Licci VI, at

  208-209.12 The Second Circuit also credited “an expert declaration from former Israeli intelligence

  officer Uzi Shaya” which plaintiffs had submitted to the District Court. Id. at 207.13 The Second

  Circuit then proceeded to analyze whether the allegations of plaintiffs’ complaint, as bolstered by

  the factual information contained in the Government’s forfeiture complaint, the Treasury

  Designation, and the Shaya Declaration, stated a claim for aiding and abetting under the ATS. 14


          12
             As discussed above, the VAC was incorporated by reference into the FAC, and is attached hereto
  as Exhibit A. The Treasury Designation is cited and relied upon in the FAC (and is published in the Federal
  Register. See 76 Fed. Reg. 9403, Feb. 17, 2011. A copy is attached hereto as Exhibit B.
          13
             The Shaya Declaration was docketed in Licci, 08-cv-7253 as DE 43. A copy is attached here to
  as Exhibit C.
          14
             The VAC, the Treasury Designation and the Shaya Declaration are subject to consideration by
  this Court in disposing of SGBL’s Rule 12(b)(6) motion. The VAC and the Treasury Designation are public
  records subject to judicial notice and were incorporated into and relied upon in the FAC. The Shaya
  Declaration is part of the record in Licci, and therefore also properly considered on a Rule 12(b)(6) motion.


                                                      -11-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 13 of 47 PageID #: 581




          The Second Circuit Court found that plaintiffs had stated a valid ATS aiding and abetting

  claim, based on the allegations and findings below:

             “LCB used its correspondent banking account in New York to facilitate dozens of

              international wire transfers for the Shahid, an entity alleged to be an ‘integral part’ of

              Hezbollah.”

             “LCB ‘provided extensive banking services to [Hezbollah]’ that ‘caused, enabled[,]

              and facilitated the terrorist rocket attacks in which the plaintiffs and their decedents

              were harmed and killed’ … Plaintiffs further allege that ‘between 2004 and July 12,

              2006 (and subsequently), [Hezbollah] made and received dozens of dollar wire

              transfers ... totaling several million dollars,’ and that ‘[a]ll’ of those wire transfers ‘were

              made to, from, and/or between’ Hezbollah’s bank accounts at various LCB branches.”

             “Plaintiffs adequately allege that these wire transfer services had a substantial effect on

              Hezbollah’s actions insofar as they ‘enabled’ and ‘facilitated’ terrorist rocket attacks

              harming or killing Plaintiffs and their decedents. Plaintiffs further allege that LCB’s

              wire transfers ‘substantially increased and facilitated [Hezbollah’s] ability to plan, to

              prepare for[,] and to carry out rocket attacks on civilians,’ including the rocket attacks

              injuring or killing Plaintiffs and their family members. In addition, Plaintiffs

              particularly allege that ‘[Hezbollah] planned, made the preparations necessary for and


  D.P. Tech. Corp. v. Sherwood Tool, 751 F. Supp. 1038, 1039 (D. Conn. 1990) (“matters of public record,
  orders, items appearing in the record of the case, and exhibits attached to the complaint, also may be taken
  into account.”); Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d Cir. 1991) (taking judicial notice on
  Rule 12(b)(6) motion of public documents filed with SEC).
           Additionally, of course, since the factual information contained in those three documents was
  incorporated into findings contained in the opinion of the Second Circuit, the facts and findings contained
  in that opinion also can and should be considered by the Court in disposing of the Rule 12(b)(6) motion.

                                                     -12-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 14 of 47 PageID #: 582




           carried out’ the rocket attacks by ‘utilizing funds’ received as part of the wire transfers.

           Plaintiffs’ allegations are bolstered by evidence in the record that LCB’s wire transfers

           ‘significantly enhanced [Hezbollah]’s ability to plan and carry out terrorist and other

           violent actions, including the rocket attacks in which [Plaintiffs] were harmed.’”

          “Plaintiffs allege that (1) LCB acted intentionally, and pursuant to its official policy, in

           assisting Hezbollah in carrying out the rocket attacks by carrying out the wire transfers,

           and (2) LCB knew that the bank accounts between which it facilitated transfers were

           owned and controlled by Shahid, an integral part of Hezbollah.”

          “Plaintiffs allege that ‘as a matter of official LCB policy’ LCB ‘continuously supports

           and supported [Hezbollah] and its anti-Israel program, goals[,] and activities.’ They

           also allege that LCB had ‘actual knowledge’ that (1) ‘[Hezbollah] is a violent terrorist

           organization [that] carried out numerous terrorist attacks against Israeli civilians and

           American targets and which planned and intended to carry out additional such terrorist

           attacks,’; (2) ‘Shahid is an integral part of [Hezbollah] and constitutes part of

           [Hezbollah’s] financial arm,’; (3) Hezbollah’s bank accounts at various LCB branches

           and the funds therein ‘were owned and controlled by [Hezbollah],’; (4) the wire

           transfers made and received by Hezbollah leading up to the 2006 rocket attacks ‘were

           being carried out by and at the direction of [Hezbollah],’; and (5) Hezbollah ‘require[d]

           wire transfer services ... in order to plan, to prepare for and to carry out terrorist attacks.’

           Plaintiffs then allege that LCB, equipped with this actual knowledge, carried out the

           wire transfers at issue ‘with the specific purpose and intention of enabling and assisting

           [Hezbollah] to carry out terrorist attacks against Jewish civilians in Israel.’ Indeed, the

           complaint states that LCB carried out the wire transfers ‘as a matter of official LCB

                                                  -13-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 15 of 47 PageID #: 583




             policy, in order to assist and advance [Hezbollah’s] terrorist activities against Jews in

             Israel, in order to assist and advance [Hezbollah’s] goal of using terrorism to destroy

             the State of Israel and murder or expel its Jewish inhabitants and in order to assist and

             advance [Hezbollah’s] goal of coercing, intimidating and influencing the Israeli

             government and public.’”

            “[T]he Shaya declaration states that between ‘2004 and July 12, 2006 (and later),’

             Hezbollah ‘made dozens of dollar wire transfers in and out of’ a specific account

             number at LCB’s headquarters. Shaya stated that LCB requested that its correspondent

             bank in New York carry out the wire transfers and identified Shahid as the account-

             holder.”

            “In addition, the government forfeiture action against LCB lends support to Plaintiffs’

             allegations. Specifically, the government alleged that LCB engaged in activity

             ‘intended to conceal and disguise the true source, nature, ownership, and control of’

             proceeds of illegal activities in a scheme that ‘benefitted [Hezbollah].’”


  Licci, 834 F.3d at 215-219 (citations to the appellate record omitted).

         However, the Second Circuit was ultimately constrained to dismiss the ATS claims under

  circuit precedent holding that corporations cannot be held liable under the ATS. Id. at 219-20.

         In the same opinion in which it dismissed the Licci plaintiffs’ ATS claims, the District

  Court also concluded that their ATA claims were precluded by Kaplan v. Central Bank of Islamic

  Republic of Iran, 961 F. Supp. 2d 185 (D.D.C. 2013), which had held that the Hizbollah Rocket

  Attacks constituted an “act of war” and were therefore not actionable under the ATA pursuant to

  18 U.S.C. § 2336(a). Licci V, 2015 WL 13649462, at *3, aff’d, 659 F. App’x 13 (2d Cir. 2016).



                                                 -14-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 16 of 47 PageID #: 584




         The D.C. Circuit later reversed Kaplan in 896 F.3d 501 (D.C. Cir. 2018), and Congress

  subsequently eliminated the act of war exception for attacks carried out by FTOs. See

  Antiterrorism Clarification Act of 2018, Pub. L. 115-253, § 2, 132 Stat. 3183 (Oct. 3, 2018).

         Accordingly, the Kaplan Plaintiffs moved to vacate the earlier “act of war” dismissal of

  their ATA claims against LCB. In October 2018 the District Court granted the motion for vacatur

  and reinstated the Kaplan Plaintiffs’ ATA claims against LCB. Licci v. Lebanese Canadian Bank,

  SAL, 2018 WL 5090972 (S.D.N.Y. Oct. 3, 2018). Following reinstatement of their ATA claims

  against LCB, the Kaplan Plaintiffs filed a Second Amended Complaint (“SAC”), asserting primary

  and secondary liability claims against LCB under ATA §§ 2333(a) and 2333(d).

         On September 20, 2019, the District Court granted LCB’s motion to dismiss the Kaplan

  Plaintiffs’ SAC for failure to state a claim. Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp.

  3d 525 (S.D.N.Y. 2019). The Kaplan Plaintiffs timely appealed that dismissal to the Second

  Circuit. Licci v. American Express Bank, No. 19-3522 (2nd Cir.). The Kaplan Plaintiffs’ appellate

  brief has already been filed, and LCB’s brief is due on June 22, 2020. (Id. at DE 77).

         c. SGBL Assumes LCB’s Liability to Victims of the Hizbollah Rocket Attacks

         On June 22, 2011, defendant SGBL entered into a Sale and Purchase Agreement

  (“Purchase Agreement”) with LCB. Pursuant to paragraphs 2.1, 2.2 and 2.3 of the Purchase

  Agreement, a copy of which was attached as Exhibit 1 and incorporated into the FAC, SGBL

  purchased all of LCB’s assets, and assumed all of LCB’s liabilities.

         Thus, Paragraph 2.1 of the Purchase Agreement expressly provides that LCB “shall

  transfer, convey, and assign … to [SGBL], and [SGBL] shall receive and assume from [LCB], all

  of [LCB]’s Assets and Liabilities.” (Emphasis added). Paragraph 2.2 of the Purchase Agreement




                                                 -15-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 17 of 47 PageID #: 585




  makes clear that the term “all” used in Paragraph 2.1 does indeed mean, literally, “all,” clarifying

  that SGBL was purchasing LCB’s entire business and all its assets, including, “inter alia”:

        any and all rights, titles and interests of [LCB] in and to the Properties, assets, and rights of
        every nature, kind and description, tangible and intangible whether real, personal or mixed,
        whether accrued or unaccrued, absolute or contingent, disputed or undisputed, liquidated or
        unliquidated, secured or unsecured, joint or several, due or to become due, vested or
        unvested, determined, determinable or otherwise as at the Completion Date, to the extent
        they relate to [LCB]’s Business, including without limitation: Advances, Commitments,
        Assumed Contracts, Disclosure Documents, Securities, Leases, Owned Properties, IT
        System, Equipment, Supplier Contracts, Books, good will, shares held by [LCB] in its
        Subsidiaries, profits for the fiscal years 2010 and 2011 and all rights in connection with the
        Business, all as at the Completion Date.

  FAC, Exhibit 1 at Paragraph 2.2.

         Clearly, then, SGBL bought out LCB lock, stock and barrel. Moreover, after acquiring all

  of LCB’s assets, SGBL continued LCB’s business operations effectively unchanged, from the

  same locations and using the same personnel – but under the SGBL name. For example, in a press

  release issued on September 9, 2011, SGBL announced that: “As of today, all of the 35 branches

  that were acquired [from LCB] will become under SGBL’s signage and will therefore display

  the brand’s colors and corporate identity.” (FAC ¶ 125, emphasis added) And in an interview

  with Lebanon’s LBC TV on March 3, 2011, the governor of Lebanon’s Central Bank Riad Salameh

  stated that SGBL had “pledged to keep all LCB employees.” (Id., emphasis added).

         Like its purchase of LCB’s assets, SGBL’s assumption of LCB’s liabilities under the

  Purchase Agreement was sweeping and all inclusive, encompassing “inter alia”:

        any and all of [LCB]’s liabilities and/or obligations and/or debts of any kind, character or
        description, absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
        or unliquidated, secured or unsecured, joint or several, due or to become due, vested or
        unvested, determined, determinable or otherwise, to the extent they relate to [LCB]’s
        Business, all as at the Completion Date.


                                                   -16-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 18 of 47 PageID #: 586




  FAC, Exhibit 1 at Paragraph 2.3.

          Notably, at the time SGBL assumed all of LCB’s liabilities, on June 22, 2011, the Licci

  action was still pending on appeal. Moreover, during oral argument before the Second Circuit on

  February 25, 2011, members of the panel indicated that they were considering certifying the

  personal jurisdiction question to the New York Court of Appeals – which of course they later did.

  Thus, when it assumed all of LCB’s liabilities, SGBL knew full well both that (i) those liabilities

  included LCB’s tort liability to the Licci plaintiffs (including most of the instant plaintiffs) and

  other, similarly-situated victims of Hizbollah terrorism, and (ii) LCB – and thus SGBL – might be

  subject to suit in New York or other U.S. courts in actions brought by such plaintiffs.

          Before SGBL stripped it of its assets and assumed its liabilities, LCB was an extremely

  profitable and wealthy entity, which consistently enjoyed economic growth and success. This fact

  is reflected in a document entitled “Financial Figures” published by LCB in February 2011, which

  is attached to the FAC as Exhibit 2 and incorporated therein.

          However, after SGBL’s purchase of LCB’s assets and assumption of its liabilities, LCB

  represented to the United States Supreme Court that it had been rendered “defunct, insolvent, and

  unable to pay any judgment rendered against it.”15

          Thus, LCB is now unable to satisfy any judgment against it; yet, absent and but for SGBL’s

  purchase of LCB’s assets and assumption of its liabilities, LCB would easily have been able to

  satisfy a judgment against it in favor of the plaintiffs.




          15
            LCB’s Brief in Opposition in Licci v. Lebanese Canadian Bank, No. 16-778 (U.S.), (Feb. 17,
  2017), at 4; available at 2017 WL 712025 and at https://www.scotusblog.com/wp-
  content/uploads/2017/02/16-778-BIO.pdf



                                                    -17-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 19 of 47 PageID #: 587




                                                ARGUMENT

  A.      This Court Has Personal Jurisdiction Over the SGBL

          SGBL argues that this action should be dismissed for lack of personal jurisdiction. For the

  reasons below, this argument is meritless and should be rejected.16

          First, as discussed above, the New York Court of Appeals and the Second Circuit have

  already determined that LCB is subject to personal jurisdiction in New York for actions arising

  from its provisions of financial services to Hizbollah – i.e., for the very conduct complained of in

  this action. See Licci, 960 N.Y.S.2d 695; Licci, 732 F.3d 161.

          Second, it is black-letter law that where, as here, a corporation is subject to personal

  jurisdiction, its successor is, too. “It is well settled that when a person is found to be a successor

  in interest to a person over whom the court has personal jurisdiction, the court gains personal

  jurisdiction over the successor simply as a consequence of their status as a successor in interest.”

  Gentry v. Kaltner, 2020 WL 1467358, at *7 (S.D.N.Y. Mar. 25, 2020) (quoting McDonald v. N.Y.

  Reg'l Rail Corp., 2015 WL 2091841, at *2 (E.D.N.Y. Apr. 30, 2015)).

          Thus, a successor may be found subject to personal jurisdiction for the actions of its

  predecessor “without regard to whether [the successor] had any other minimum contacts with the

  state.” LiButti v. United States, 178 F.3d 114, 123-24 (2d Cir. 1999) (collecting cases). See also



          16
              The personal jurisdiction challenge must be resolved before reaching any of SGBL’s other
  grounds for dismissal, including preclusion. See Siegel v. Apergis, 610 F. App'x 15, 16 (2d Cir. 2015)
  (summary order) ("Issue and claim preclusion go to the merits of a claim, which a court cannot adjudicate
  in the absence of jurisdiction.”); 24 Franklin Ave. R.E. Corp. v. Heaship, 2017 WL 1194702, at *7
  (S.D.N.Y. Mar. 30, 2017) (“Defendants ... seek judgment in their favor on the grounds that Plaintiffs' claims
  are precluded by collateral estoppel … Before addressing the merits of the Parties' Motions, the Court must
  first tackle the jurisdictional challenges Defendants raise.”); Dutrow v. New York State Gaming Comm'n,
  2014 WL 11370355, at *3 (E.D.N.Y. July 29, 2014) (court required to determine jurisdictional challenge
  prior to addressing claim of collateral estoppel).

                                                      -18-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 20 of 47 PageID #: 588




  e.g. Leon v. Shmukler, 992 F. Supp. 2d 179, 190 (E.D.N.Y. 2014) (“It is well-settled ‘that when a

  person is found to be a successor in interest’ to a person over whom the court has personal

  jurisdiction, ‘the court gains personal jurisdiction over [the successor] simply as a consequence of

  their status as a successor in interest, without regard to whether they had any other minimum

  contacts with the state.’”) (quoting LiButti); Fly Shoes v. Bettye Muller Designs, 2015 WL

  4092392, at *2 (S.D.N.Y. July 6, 2015) (“An allegation of successor liability against an entity

  whose predecessor is subject to personal jurisdiction can provide personal jurisdiction over the

  successor entity.”) (quoting Time Warner Cable. v. Networks Grp., 2010 WL 3563111, at *5

  (S.D.N.Y. Sept. 9, 2010)); In re LIBOR-Based Fin. Instruments Antitrust Litig., 2015 WL

  6243526, at *35 (S.D.N.Y. Oct. 20, 2015) (when “a defendant is the successor in interest to an

  entity whose contacts would subject it to specific personal jurisdiction, then that defendant is also

  subject to personal jurisdiction.”).

         Third, it is crystal clear that SGBL assumed LCB’s liability to the plaintiffs. There are two

  separate and independent tests for imposition of successor liability: (i) the “traditional common

  law test”; and (ii) the “substantial continuity” test. SGBL is LCB’s successor under both tests.

         i.      The Traditional Common Law Test

         Under traditional common law (and New York law) “a buyer of a corporation’s assets will

  be liable as its successor if … it expressly or impliedly assumed the predecessor’s tort liability.”

  New York v. Nat'l Serv. Indus., Inc., 460 F.3d 201, 209 (2d Cir. 2006) (citation omitted) Cf. In re

  Motors Liquidation Co., 792 F. App’x 28, 31 (2d Cir. 2019) (“[C]ontractual assumption can be a

  route to successor liability. As we have said, successor liability may attach to a buyer of a

  corporation’s assets where the buyer ‘expressly or impliedly assumed the predecessor’s tort

  liability.’”) (quoting New York v. Nat’l Serv. Indus., Inc., 460 F.3d at 209).



                                                  -19-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 21 of 47 PageID #: 589




         There is no question that SGBL “expressly … assumed [LCB]’s tort liability.” SGBL’s

  contractual assumption of LCB’s liabilities under the Purchase Agreement was universal and all

  inclusive, encompassing “inter alia”: “any and all of [LCB]’s liabilities and/or obligations and/or

  debts of any kind, character or description, absolute or contingent, accrued or unaccrued, disputed

  or undisputed, liquidated or unliquidated, secured or unsecured, joint or several, due or to become

  due, vested or unvested, determined, determinable or otherwise, to the extent they relate to [LCB]’s

  Business, all as at the Completion Date.” FAC ¶ 12, ¶ 126; FAC Exhibit 1, Paragraph 2.3.

         Thus, SGBL contractually assumed all of LCB’s liabilities, including its liabilities to

  victims of Hizbollah terrorist attacks caused and facilitated by LCB, such as the plaintiffs herein.

         ii.     The Substantial Continuity Test

         The “substantial continuity” test was developed by the federal courts in order to expand

  successor liability beyond the traditional common law test, “when a claim arising from a violation

  of federal rights is involved.” E.E.O.C. v. G-K-G, Inc., 39 F.3d 740, 747 (7th Cir. 1994). While it

  has been applied most frequently in the employment law context, it is not restricted to such cases.

  See e.g. Rowe Entm't, Inc. v. William Morris Agency, 2005 WL 22833, at *79 (S.D.N.Y. Jan. 5,

  2005) (applying the substantial continuity test in non-employment federal civil rights case); U.S.

  v. Am. at Home Healthcare & Nursing Servs., Ltd., 2017 WL 2653070, at *16 (N.D. Ill. June 20,

  2017) (applying substantial continuity test in False Claims Act case); U.S. ex rel. Fisher v. Network

  Software Assocs., Inc., 180 F. Supp. 2d 192, 195 (D.D.C. 2002) (same).

         The ATA was enacted to vindicate vital national interests, which are at least as important

  as those protected by the federal labor statutes. “[T]he ATA’s legislative history reflects that

  Congress conceived of the ATA, at least in part, as a mechanism for protecting the public’s

  interests through private enforcement … The District Court here appropriately recognized the



                                                  -20-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 22 of 47 PageID #: 590




  important U.S. interests at stake in arming private litigants with the weapons available in civil

  litigation to deter and punish the support of terrorism. Linde v. Arab Bank, PLC, 706 F.3d 92,

  112 (2d Cir. 2013) (emphasis added) (citation and internal quotation marks omitted). Thus, “the

  interests of the United States weigh heavily” in ATA actions such as this (id.), and those national

  interests would be gravely harmed if U.S. terror victims are unable “to deter and punish the support

  of terrorism,” due to devious corporate shell games which leave them with no remedy.

          Accordingly, in the unlikely event that SGBL is not found to be LCB’s successor under the

  traditional common law test, the Court should apply the “substantial continuity” test.

          When applying the substantial continuity test, “courts look at three essential factors: (1)

  whether the successor had notice of the claim prior to the acquisition; (2) whether the successor

  substantially continued the business operations of its predecessor following the acquisition; and

  (3) whether the predecessor is able to provide the relief sought.” Huan Wang v. Air China Ltd.,

  2020 WL 1140458, at *6 (E.D.N.Y. Mar. 9, 2020) (quotation marks omitted).17 “[N]o one factor

  is controlling, and it is not necessary that each factor be met to find successor liability.” Id.

          All these factors are easily met here. The Licci action (which included claims asserted by

  18 of the plaintiffs in this case) was filed against LCB in 2008, and was still pending in early 2011,

  when SGBL assumed all of LCB’s liabilities. (FAC ¶ 127). Obviously, then, SGBL had full notice

  that LCB’s liabilities included claims by victims of Hizbollah terrorism. In respect to the third


          17
             Courts in this circuit often expand this test into nine factors, by breaking the “degree of continuity
  factor” into seven sub-factors, namely: (a) whether there has been a substantial continuity of business
  operations; (b) whether the successor uses the same plant; (c) whether it uses the same or substantially the
  same work force; (c) whether it uses the same or substantially the same supervisory personnel; (d) whether
  the same jobs exist under substantially the same working conditions; (e) whether it uses the same
  machinery, equipment, and methods of production; and (f) whether it produces the same product. See e.g.
  Hidalgo v. New Ichiro Sushi, Inc., 2017 WL 4712789, at *11 (S.D.N.Y. Sept. 27, 2017).



                                                        -21-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 23 of 47 PageID #: 591




  factor, before SGBL stripped it of its assets and assumed its liabilities, LCB was extremely

  profitable and wealthy, and consistently enjoyed economic growth and success. (See FAC ¶ 128;

  FAC Exhibit 2). But after SGBL’s purchase of LCB’s assets and assumption of its liabilities, LCB

  represented to the U.S. Supreme Court that it had been rendered “defunct, insolvent, and unable to

  pay any judgment rendered against it.” (FAC ¶ 129, quoting LCB’s Brief in Opposition in Licci v.

  LCB, No. 16-778 (U.S.), (Feb. 17, 2017), 2017 WL 712025).

         The “continuity of business operations” factor is also easily shown. After acquiring all of

  LCB’s assets, SGBL continued LCB’s banking operations unchanged, from the same locations

  and using the same personnel – merely swapping in the SGBL name. In a press release issued on

  September 9, 2011, SGBL announced that: “As of today, all of the 35 branches that were acquired

  [from LCB] will become under SGBL’s signage and will therefore display the brand’s colors and

  corporate identity.” (FAC ¶ 125; Sept. 9, 2011 press release (attached as Exhibit D)). And on

  March 3, 2011, the governor of Lebanon’s Central Bank confirmed that SGBL had “pledged to

  keep all LCB employees.” (FAC ¶ 125; Associated Press, Lebanese Bank Accused of Laundering

  to Merge, Mar. 4, 2011 (attached as Exhibit E)).

         Thus, the “substantial continuity” test is clearly met here.

         In sum: SGBL is subject to personal jurisdiction in this action, as the successor to LCB.

  SGBL seeks to challenge the conclusion, but its arguments are meritless:

         First, SGBL claims half-heartedly that it is not bound by Licci, because, purportedly:

  “Since Licci, the Second Circuit has clarified that, where, as here, the in-forum contacts are limited,

  a plaintiff must show a proximate causal relationship between those contacts and the harm

  complained of. See SPV Osus Ltd., 882 F.3d at 344” (Memo at 22). This argument fails. In the first

  place, even if there had been a subsequent change in law, the decisions in Licci remain res judicata



                                                   -22-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 24 of 47 PageID #: 592




  for both LCB and SGBL (which, as LCB’s successor, is clearly its privy). Moreover, there has

  been no change whatsoever in the law. SPV Osus breaks no new ground, and simply applies the

  standard established in Chew v. Dietrich, 143 F.3d 24 (2d Cir. 1998). In fact, SPV Osus quotes

  with approval the holding in Chew that personal jurisdiction may be established “even though the

  acts within the state are not the proximate cause of the plaintiff’s injury.” (882 F.3d at 344).

         Second, SGBL asserts that successor liability is never available under the ATA. (Memo at

  29-37). SGBL claims that the ATA excludes successor liability because it does not mention it

  explicitly. But explicit mention in a statute has never been a prerequisite for successor liability.

  See e.g. Nat’l Serv. Indus., 460 F.3d at 206 (“CERCLA does not specifically provide that a

  successor corporation may be held liable for response costs. Nevertheless, we have held that

  CERCLA encompasses successor liability.”)

         SGBL cites no authority for its novel claim that statutory silence precludes successor

  liability, because none exists. Instead, it attempts to draw an analogy to the Second Circuit’s

  holding that 18 U.S.C. § 2333(a)’s silence “on the subject of secondary liabilities means there is

  none,” Rothstein v. UBS AG, 708 F.3d 82, 98 (2d Cir. 2013) (quoting Boim v. Holy Land Found.

  For Relief & Dev., 549 F.3d 685, 689 (7th Cir. 2008)).

         Rothstein and Boim held, relying on Central. Bank of Denver, N.A. v. First Interstate Bank

  of Denver, 511 U.S. 164, 182 (1994) (also cited by SGBL), that Congress, having included several

  express provisions with respect to aiding and abetting in connection with the ATA’s criminal

  provisions, must have intentionally omitted common law aiding and abetting from the ATA’s civil

  provisions set forth in § 2333(a). According to SGBL, just as Congress’s silence meant that it did

  not authorize secondary liability under the ATA (prior to the enactment of § 2333(d)), Congress’s

  silence also means it has not authorized successor liability.



                                                  -23-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 25 of 47 PageID #: 593




         The analogy fails. The Rothstein/Boim rule does not limit who is liable under the ATA, but

  what types of causes of action are available. See Central Bank of Denver, 511 U.S. at 173

  (explaining that aiding and abetting conduct may be wrongful, but does not match the conduct

  required for a 10b-5 claim). Successor liability does not create a new cause of action or punish the

  succession of interest itself – it simply transfers the consequence of the predecessor’s conduct onto

  the successor (just as the assignment of a plaintiff’s claim transfers the benefit, not her injury).

  Here, the conduct at issue is LCB’s alleged violations of §2333(a) and (d).

         An argument substantively identical to that asserted here by SGBL was rejected by courts

  in this circuit in respect to respondeat superior liability. In Elbit Sys., Ltd. v. Credit Suisse Grp.,

  917 F. Supp. 2d 217 (S.D.N.Y. 2013), the defendant “urge[d] the Court to interpret Central Bank

  of Denver, N.A. v. First Interstate Bank of Denver, N.A as eliminating respondeat superior

  liability.” Id. at 227. The court rejected that argument, drawing a sharp distinction between

  conduct-based liability and status-based liability:


              Central Bank abolished aiding and abetting liability for Section 10(b) violations
              on the theory that Section 10(b) did not prohibit aiding and abetting conduct. In
              re Parmalat Sec. Litig., 474 F.Supp.2d 547, 551 (S.D.N.Y. 2007); see Central
              Bank, 511 U.S. at 178, 114 S.Ct. 1439 (“[T]his case concerns the conduct
              prohibited by § 10(b).”) As U.S. District Judge Lewis A. Kaplan has observed,
              respondeat superior is not a theory of liability based on the defendants conduct;
              rather, it is liability based on the defendant's status. In re Parmalat, 474
              F.Supp.2d at 550–51. The U.S. Supreme Court did not address that type of
              liability in Central Bank and therefore respondeat superior survived Central
              Bank of Denver as a legal principle in section 10(b) litigation.

  Id. at 227 (emphasis added).

         Exactly so here: SGBL’s successor liability is based on its status, not its conduct.

  Therefore, the holdings in Central Bank, Rothstein and Boim are entirely inapposite.

         Indeed, it is well established that respondeat superior liability is available in ATA actions,

                                                   -24-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 26 of 47 PageID #: 594




  notwithstanding Central Bank, Rothstein and the statutory silence regarding such liability. See

  Sokolow v. Palestine Liberation Org., 60 F. Supp. 3d 509, 516 (S.D.N.Y. 2014) (collecting cases).

  Likewise, successor liability is available under the ATA.

          For the same reason, SGBL’s argument that the ATA’s punitive nature should not apply to

  an otherwise innocent successor is misguided – it is LCB’s conduct, liability for which SGBL

  knowingly assumed – that the ATA “punishes.” 18 Furthermore, successor liability is also available

  under RICO which, like the ATA, provides for treble damages. See e.g. R.C.M. Exec. Gallery

  Corp. v. Rols Capital Co., 901 F. Supp. 630, 643 (S.D.N.Y. 1995); Martin Hilti Family Tr. v.

  Knoedler Gallery, LLC, 137 F. Supp. 3d 430, 457 (S.D.N.Y. 2015).

          Just like SGBL here, the defendant in R.C.M. Exec. Gallery Corp “argue[d] that the theory

  of successor liability does not apply in this case because the defendant is a separate and distinct

  entity that had nothing to do with the [underlying conduct].” The federal court crisply dismissed

  this argument, stating that it “reveals a complete misunderstanding of the very principle of

  successor liability, which is fundamentally a form of secondary, vicarious liability imposed upon

  an innocent party.” R.C.M. Exec. Gallery Corp., 901 F. Supp. at 636.

          If a court were to adopt SGBL’s reading that for a successor-in-interest to assume liability

  the successor would have to itself commit the tort or exhibit the requisite mental state, it would

  render the concept meaningless for any common law or statutory tort.

          Lacking any authority supporting its view, SGBL relies on a misleading quotation from an


          18
              SGBL also argues that the ATA requires “terrorist intent.” That is incorrect. See Boim, 549 F.3d
  at 693 (primary liability requires recklessness), Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir. 2018)
  (secondary liability requires “general awareness,” not “specific intent.”). In any event, it is LCB’s mental
  state, not SGBL’s in purchasing LCB, that is relevant to the ATA. See e.g. E.E.O.C. v. Vucitech, 842 F.2d
  936, 944 (7th Cir. 1988) (tort liability transferred where “expressly assumed”).



                                                     -25-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 27 of 47 PageID #: 595




  inapposite Coal Act case: “Where Congress wanted to provide for successor liability in the Coal

  Act, it did so explicitly.” (quoting Barnhart v. Sigmon Coal Co., 534 U.S. 438, 452 (2002)). The

  Coal Act sought to protect coal industry retirees’ pensions when their former employers went out

  of business, by assigning liability for those payments to certain defined successors-in-interest. The

  Supreme Court held that because Congress explicitly created liability for one class of successors

  but not another, that distinction must be treated as intentional. 534 U.S. at 452-53. These successors

  in interest had not assumed their predecessor’s liabilities except as set forth in the statute. Here, of

  course, SGBL chose to assume all of LCB’s liabilities.

         SGBL also argues that imposing successor liability under the ATA would “apply[] U.S.

  law to a foreign asset purchase transaction,” violating the “presumption against extraterritoriality.”

  SGBL concedes that the ATA has exterritorial application, but argues that “Congress has not,

  however, instructed U.S. law to apply beyond the (evil) conduct constituting ‘acts of international

  terrorism’ to reach matters of (business) conduct, such as a foreign asset purchase transaction or

  other corporate law matters between two foreign entities.” SGBL’s argument is nonsensical.

  Plaintiffs were not injured by the “foreign asset purchase transaction,” nor do they contend that

  the Purchase Agreement itself violated the ATA. The presumption against extraterritoriality does

  not mean courts cannot enforce contracts assigning ATA liability between foreign actors.

         Finally, SGBL argues that recognizing successor liability for ATA liability would not serve

  the purpose of the ATA. To the contrary, the ATA’s purpose demands such liability. As shown

  above, the ATA was enacted “to deter and punish the support of terrorism” through civil

  enforcement, and that therefore “the interests of the United States weigh heavily” in ATA actions

  such as this. Linde, 706 F.3d at 112. Those critical interests would be undermined severely if ATA

  defendants such as LCB could freely divest themselves of their assets and liabilities – and



                                                   -26-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 28 of 47 PageID #: 596




  successors such as SGBL could freely receive such assets and liabilities – secure in the knowledge

  that terror victims such as the plaintiffs herein will be unable to impose successor liability. Indeed,

  that would render the ATA an effective dead letter.

          Third, SGBL claims that personal jurisdiction cannot be based on successor liability under

  New York law. (Memo at 16-21). This argument fails. SGBL ignores the extensive Second Circuit

  and other federal case law, cited and quoted above, holding that a successor inherits the

  jurisdictional contacts of its predecessor. This is a federal question case under the ATA, and

  personal jurisdiction is governed by federal, not state, law (to the extent there is any conflict).19

          Moreover, SGBL purports to base its argument entirely on two New York State inferior

  court decisions, BRG Corporation v. Chevron U.S.A., Inc., 82 N.Y.S.3d 798 (App. Div. 4th Dep’t

  2018) and Semenetz v. Sherling & Walden, Inc., 801 N.Y.S.2d 78 (App. Div. 3d Dep’t 2005).

          But a brand-new 2020 decision of the First Department, Gronich & Co., Inc. v. Simon Prop.

  Grp., Inc., makes crystal clear that New York law does indeed impute the jurisdictional contacts

  of the predecessor to the successor. “Respondents’ argument that jurisdictional contacts are not

  imputed to a successor by merger is misplaced. It is where the ‘successor’ has merely acquired

  the assets of the predecessor company that the contacts are not imputed.” Gronich & Co., Inc. v.

  Simon Prop. Grp., Inc., 180 A.D.3d 541, 542, 119 N.Y.S.3d 456 (N.Y. App. Div. 2020) (citing



          19
               It is true that the Licci court found jurisdiction over LCB under New York law, without discussing
  federal law. But the finding that LCB is subject to personal jurisdiction under New York means that, a
  fortiori, it is subject to personal jurisdiction under federal law. See e.g. Sonera Holding B.V. v. Cukurova
  Holding A.S., 895 F. Supp. 2d 513, 519 (S.D.N.Y. 2012) (“Because the requirements for personal
  jurisdiction under New York law are more restrictive than those under the federal constitution, satisfaction
  of the former necessarily entails satisfaction of the latter.”); Members of Beede Site Grp. v. Fed. Home Loan
  Mortg. Corp., 2010 WL 5070758, at *3 (D.N.H. Dec. 6, 2010) (“Although the Court's exercise of personal
  jurisdiction is broad in federal question cases, the Court's reach is limited by the restrictions imposed by
  the rules governing service of process.”).

                                                       -27-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 29 of 47 PageID #: 597




  U.S. Bank N.A. v Bank of Am. N.A., 916 F3d at 156-158 (2d Cir 2019) (emphasis added).

          Here, of course, SGBL did much, much more than “merely” acquire LCB’s assets: it

  expressly assumed all of LCB’s liabilities. Thus, under New York law, too, LCB’s jurisdictional

  contacts were inherited by SGBL.

          Furthermore, the Second Circuit quoted Semenetz itself as holding that “in certain

  circumstances the successor corporation may inherit its predecessor’s jurisdictional status.” U.S.

  Bank Nat’l Ass’n, 916 F.3d at 157 (internal quotation marks omitted, quoting Semenetz). Those

  circumstances include where the successor “is subject to all the liabilities of the acquired

  companies,” (id. at 155-56), as SGBL is here, by express agreement. See Perry Drug Stores v. CSK

  Auto Corp., 93 F. App’x 677, 681 (6th Cir. 2003) (“A court may impute the jurisdiction of a

  corporate predecessor to its successor where the successor expressly assumed the liability of the

  predecessor corporation.”) (emphasis added).

          Fourth, SGBL asserts baldly that, even if successor liability were available under the ATA,

  it has not assumed liability in this case. Its “arguments” in this regard – made in the face of the

  explicit language of the Purchase Agreement – are virtually non-existent. It claims that in the

  original complaint in this action plaintiffs alleged that SGBL assumed “substantially all” of LCB’s

  assets, rather than “all” of LCB’s assets. (Memo at 6). But aside from the fact that the original

  complaint is a nullity,20 SGBL does not even attempt to explain the material difference between

  “substantially all” and “all,” much less expressly claim that LCB’s liabilities to the plaintiffs were


          20
            There is no basis for the Court to disregard the FAC in favor of the original complaint. Di Simone
  v. CN Plumbing, 2014 WL 1281728, at *3 (E.D.N.Y. Mar. 31, 2014) (“Courts deciding a Rule 12(b)(6)
  motion to dismiss have occasionally disregarded facts alleged in an amended pleading when they directly
  and blatantly contradict an essential factual element as pled in a previous complaint and when the court
  discerns an intent to manipulate the pleadings in order to avoid an argument for dismissal.”).



                                                     -28-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 30 of 47 PageID #: 598




  excluded from Purchase Agreement. SGBL does claim that it scrubbed certain tainted accounts

  when it purchased LCB’s assets (Memo at 5-6), but even if true, that would be irrelevant: a bank’s

  liabilities for its own tortious conduct do not inhere in an account or a customer, but in the bank

  itself. SGBL’s purported decision not to continue a banking relationship with certain of LCB’s

  Hezbollah-controlled accounts or customers does not reduce SGBL’s assumption of LCB’s own

  liabilities for LCB’s pre-sale conduct. SGBL also claims that the section of the Purchase

  Agreement relied upon by the plaintiffs “lacks any context whatsoever” (Memo at 38), but it does

  not provide the allegedly missing context.

          SGBL tries to excuse its total failure to even attempt to controvert plaintiffs’ factual

  showing regarding its assumption of LCB’s liabilities, by hiding behind Rule 12(b)(6). “SGBL

  recognizes that it is not entitled to offer specific, affirmative evidence at this stage of the

  proceeding to show that it did not contractually assume LCB’s ATA liability arising from the

  Hezbollah rocket attacks.” (Memo at 5). But as SGBL knows full well, that is simply not true. The

  existence, vel non, of successor liability in this case, will determine whether the Court has personal

  jurisdiction over SGBL, not just whether the FAC states a claim. It is well established that a

  defendant is free to submit whatever evidence it wishes to defeat personal jurisdiction. See

  MacDermid, Inc. v. Deiter, 702 F.3d 725, 727–28 (2d Cir. 2012) (“The allegations in the complaint

  must be taken as true to the extent they are uncontroverted by the defendant's affidavits.”);

  Cortlandt St. Recovery Corp. v. Deutsche Bank AG, London Branch, 2015 WL 5091170, at *2

  (S.D.N.Y. Aug. 28, 2015) (“The Court need not accept as true jurisdictional allegations

  “controverted by the defendant's affidavits.”). Thus, if SGBL had some basis to claim that LCB’s

  liability to the plaintiffs was not included in its assumption of liabilities, it could, should and would

  have submitted an affidavit or other evidence supporting such a claim, in order to defeat personal



                                                    -29-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 31 of 47 PageID #: 599




  jurisdiction. Its failure to do so speaks volumes.

  B.     Alternatively, the Court Should Permit Jurisdictional Discovery

         In the alternative, i.e., if this Court finds that it cannot determine personal jurisdiction on

  the current record, it should permit plaintiffs to conduct targeted jurisdictional discovery, in order

  to obtain any missing facts relating to SGBL’s assumption of LCB’s liabilities, and to the elements

  of the substantial continuity test. Jurisdictional discovery is particularly appropriate where, as here,

  the full facts and documents are within the exclusive knowledge and control of the defendant, yet

  the defendant coyly refrains from presenting them to the Court – or even from countering the facts

  and documents presented by plaintiffs.

         Indeed, courts frequently permit jurisdictional discovery when a plaintiff has made a

  colorable claim of successor liability. See e.g. Leon, 992 F. Supp. 2d at 187-88 (“Plaintiffs’

  allegations that Mednikov is a successor in interest or that he is subject to long-arm jurisdiction

  are insufficiently developed to permit judgment as to whether personal jurisdiction is appropriate.

  However, notwithstanding the failure to allege sufficient facts to make a prima facie showing of

  jurisdiction, the complaint raises … a good faith, colorable claim for jurisdiction that warrants

  limited discovery on this issue before the Court renders its decision.”); Gentry, 2020 WL 1467358,

  at *8 (“The Court finds that limited jurisdictional discovery is warranted on the issue of whether

  Voiceless is a successor in interest to Avatar Technologies Philippines … Plaintiff may be

  permitted to conduct jurisdictional discovery if it has at the very least made a sufficient start

  towards establishing personal jurisdiction … Here, where Plaintiff has alleged that Voiceless is a

  successor in interest, and certain facts with respect to this status are in dispute, limited

  jurisdictional discovery is appropriate.”) (quotation marks and citations omitted); Int'l Private

  Satellite Partners v. Lucky Cat, 975 F. Supp. 483, 487 (W.D.N.Y. 1997) (permitting jurisdictional



                                                   -30-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 32 of 47 PageID #: 600




  discovery where personal jurisdiction was founded on a successor liability claim since “given the

  threshold nature of this issue, allowing some limited discovery would be the wisest course.”).

          So too here: plaintiffs have already made a strong showing of personal jurisdiction over

  SGBL on the basis of successor liability; thus, “given the threshold nature of this issue, allowing

  some limited discovery would be the wisest course,” if the Court nonetheless finds their showing

  insufficient at this stage to render a decision on personal jurisdiction.

  C.      The New Plaintiffs Are Not Estopped by the Decision in Kaplan v. LCB

          SGBL asserts that all the plaintiffs in this action – i.e., both the Kaplan Plaintiffs and the

  New Plaintiffs21– are estopped from pursuing their claims against SGBL by the decision in Kaplan

  v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525 (S.D.N.Y. 2019) (Memo at 22-29). SGBL

  is mistaken. Whatever the merits of its estoppel arguments regarding the Kaplan Plaintiffs,22 there



          21
             As discussed above, “New Plaintiffs” refers to the plaintiffs in this action who were not plaintiffs
  in the Licci action, i.e.: Ester Lelchook (individually and as personal representative of the estate of David
  Martin Lelchook); Michal Lelchook; Yael Lelchook; Alexander Lelchook (individually and as personal
  representative of the estate of Doris Lelchook); Malka Kumer; Chana Liba Kumer; and Miriam Almackies.
          22
              Plaintiffs accept SGBL’s admission, expressly made in support of its estoppel argument, that
  “SGBL is LCB’s successor-in-interest by virtue of the SPA; the parties therefore by definition are in
  privity.” Id. at 24. The Kaplan Plaintiffs therefore do not dispute that unless and until the Kaplan v. LCB
  decision is vacated on appeal, it precludes their ATA successor liability claim against SGBL, which is
  LCB’s privy. Plaintiffs respectfully note, however, that any finding of preclusion by this Court on the basis
  of Kaplan, would have to be subsequently vacated, if the dismissal in Kaplan is vacated on appeal. U.S.
  Postal Service v. Gregory, 534 U.S. 1, 15 (2001) (a “judgment based upon the preclusive effects of a prior
  judgment should not stand” if the first judgment is vacated) (Ginsburg, J., concurring) (citation, quotation
  marks and brackets omitted). Levi Strauss v. Abercrombie & Fitch Trading, 719 F.3d 1367, 1372 (Fed. Cir.
  2013). (“[A]n initial reliance on preclusion must be reversed once the underlying judgment is reversed.”)
           But plaintiffs do dispute SGBL’s risible assertion of judicial estoppel. (Memo at 28-29). Contrary
  to SGBL’s claim, the Kaplan plaintiffs never asserted that LCB alone is liable to them, and Judge Daniels
  surely did not “adopt” any such non-existent position. Nor have plaintiffs ever taken the “position that LCB
  has no liability for its conduct because SGBL assumed all of its liabilities in the asset purchase.” (Id. at 28).
  LCB remains liable for its conduct, and plaintiffs are entitled to sue both LCB and/or SGBL for their


                                                        -31-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 33 of 47 PageID #: 601




  is no basis whatsoever to estop the New Plaintiffs from pursuing their claims against SGBL.

          SGBL asserts that the New Plaintiffs are bound by the ruling in Kaplan v LCB because

  they are in “privity” with the Kaplan plaintiffs, since they “are represented by the same counsel as

  the Kaplan Plaintiffs, [and] share the same legal interest as the Kaplan Plaintiffs.” (Id. at 24).

  However, SGBL’s privity arguments run directly afoul of the controlling Supreme Court precedent

  on the application of privity in the estoppel context, Taylor v. Sturgell, 553 U.S. 880 (2008).

          In Taylor, the Supreme Court unanimously rejected the “virtual representation” theory of

  privity, on which SGBL seeks to rely here. As the Second Circuit has explained, Taylor “refused

  to adopt this virtual representation exception to the rule against nonparty preclusion, stating that it

  would be ‘at odds with the constrained approach to nonparty preclusion’ adopted by the Court’s

  prior decisions, and would circumvent the protections guaranteed by the Due Process Clause.”

  Sacerdote v. Cammack Larhette Advisors, LLC, 939 F.3d 498, 509 (2d Cir. 2019).

          Taylor instead limited the application of privity-based preclusion “in a federal-question

  case decided by a federal court” (id. at 904), to six strictly delineated categories: (1) the nonparty

  agreed to be bound by the results of the prior litigation; (2) the nonparty and the party had

  “substantive legal relationship,” such as “preceding and succeeding owners of property, bailee

  and bailor, and assignee and assignor”; (3) “in certain limited circumstances,” only, where a

  nonparty was “adequately represented” by the party, such as in “properly conducted class actions,”

  and suits by “trustees, guardians, and other fiduciaries”; (4) where the nonparty “‘assume[d]

  control’ over the litigation” in which the judgment was rendered; (5) the nonparty brings suit “as

  the designated representative of a person who was a party to the prior adjudication”; and (6) where



  damages. SGBL’s assumption of LCB’s liability rendered it, too, subject to suit by plaintiffs; it did not and
  could not have relieved LCB of liability toward the plaintiffs.

                                                      -32-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 34 of 47 PageID #: 602




  “a special statutory scheme” applies, such as “bankruptcy and probate proceedings … and quo

  warranto actions.” (Taylor at 893-895).

         Taylor further held that it is the burden of the party asserting estoppel – here SGBL – to

  prove facts supporting the putative claim of privity. (Id. at 906-907).

         SGBL has entirely failed to carry its burden to prove privity because it cannot: the New

  Plaintiffs did not agree to be bound by the decision in Kaplan v. LCB; they have no “substantive

  legal relationship” with the Kaplan Plaintiffs; Kaplan was neither a “class action” nor a suit by

  “trustees, guardians, and other fiduciaries”; the New Plaintiffs did not “assume control” over the

  Kaplan case; the New Plaintiffs did not bring this action as “designated representatives” of the

  Kaplan Plaintiffs; and there is no “special statutory scheme” applicable here.

         Furthermore, the cases cited by SGBL in purported support of its privity argument pre-date

  Taylor and are factually inapposite. Thus, SGBL relies on Alpert’s Newspaper Delivery v. The

  New York Times, 876 F.2d 266 (2d Cir. 1989), where a trade association was the “admitted

  mastermind and financier” of two suits filed by its members. The association was the “admitted

  sponsor and orchestrator” of the two suits, and it “supervis[ed] the strategy of the litigation, had

  actually filed the complaint, had furnished legal assistance and was paying the independents’

  counsel.” (Id. at 269-270). The facts underlying the finding of privity in Alpert’s could not be more

  dissimilar to those presented here. And, of course, Alpert’s is a pre-Taylor case.

         Notably, the passage in Alpert’s quoted by SGBL in its motion, basing privity on shared

  attorneys, relied in turn on Ruiz v. Comm’r of Dep’t of Transp. of City of New York, 858 F.2d 898

  (2d Cir. 1988). (See Alpert’s at 277 (citing Ruiz)). But in a 2018, post-Taylor decision, Leaf v.

  Refn, 742 F. App’x 917 (6th Cir. 2018), the Sixth Circuit rejected an identical attempt to rely on

  Ruiz, on the indisputable grounds that Taylor had rendered Ruiz bad law, finding that “Taylor



                                                  -33-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 35 of 47 PageID #: 603




  implicitly overruled Ruiz.” (Id. at 925). Leaf also correctly noted that “the plaintiffs in Taylor

  shared an attorney, too—yet the Supreme Court gave no weight to that fact when it reversed the

  lower courts’ finding of res judicata.” (Id. at 925). Moreover, as the Southern District held in

  another federal question case, “Ruiz … applied the preclusion law of New York State. By contrast,

  this case calls for application of federal preclusion law.” Phillips v. Kidder, Peabody & Co., 750

  F. Supp. 603, 608, n.5 (S.D.N.Y. 1990) (citation omitted).

         The facts of the other cases cited by SGBL are equally irrelevant here. Senatore v. Ocwen

  Loan Servicing, 2017 WL 3836056 (S.D.N.Y. Aug. 31, 2017) was not a privity case at all; rather

  “both parties in this action were themselves involved in the underlying litigation” (id. at *4), and

  the court mentioned “privity” only because it was mistakenly invoked by a pro se plaintiff. In

  M.O.C.H.A. Soc'y, Inc. v. City of Buffalo, 689 F.3d 263 (2d Cir. 2012), the court found privity

  because an organization representing African American firefighters was both a party to, and “the

  driving force” behind, both the first and second suits, and because it had been “vested with the

  authority of representation” by the plaintiffs. (Id. at 285). In Frydman v. Akerman, 280 F. Supp.

  3d 418 (S.D.N.Y. 2017), the court based its finding of privity and estoppel from a prior arbitration

  on the fact that one plaintiff, who also “own[ed] the litigation claims” of the other two plaintiffs,

  both “control[ed] the respondents to the arbitration by virtue of being the CEO and Chairman [and]

  personally litigated much of the arbitration.” (Id. at 425.). Simply put, the relevant facts in all of

  these cases are completely inapposite to the facts of this case.

         In sum: SGBL has failed entirely to meet its burden to adduce and prove facts showing that

  the New Plaintiffs are in privity with the Kaplan Plaintiffs under the strict test set forth by the

  Supreme Court in Taylor for federal question cases, and so its estoppel argument must be rejected.




                                                  -34-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 36 of 47 PageID #: 604




  D.       The FAC States a Claim for Liability Under the ATA

           SGBL argues that the FAC does not state a claim for liability under the ATA.23 SGBL is

  mistaken, as shown below.

       a. The FAC States a Claim for Secondary Liability

           1. The FAC Sufficiently Alleges That LCB Aided, Abetted and
              Conspired With “the person who committed” the Rocket
              Attacks

           SGBL argues, as a “threshold” challenge to secondary liability, that the FAC fails to allege

  that LCB aided, abetted or conspired with “the person who committed” the acts of international

  terrorism from which plaintiffs’ injuries arise, as required by ATA § 2333(d)(2). (Memo at 46).

  Though not entirely clear, SGBL’s argument here appears to be that Hezbollah is “the person who

  committed” the acts of international terrorism, because it fired the rockets, whereas LCB’s

  “customers” did not include Hezbollah by name.24 This argument fails for two reasons. First,


           23
            SGBL bases its argument almost entirely on rulings contained in the decision in Kaplan, 405 F.
  Supp. 3d 525, which dismissed the Kaplan Plaintiffs’ claims against LCB. While plaintiffs strongly disagree
  with Kaplan, there would appear to be no point in plying the Court with a critique of Kaplan, since is on
  appeal before the Second Circuit, which will either affirm it, or vacate it in whole or part.
          SGBL also relies heavily on cherry-picked quotations from a number of cases arising from
  completely different factual circumstances, such as Rothstein v. UBS AG, 708 F.3d 82 (2d Cir. 2013) and
  O’Sullivan, 2019 WL 1409446 (S.D.N.Y. Mar. 28, 2019). But those cases involved defendants which
  provided material support to foreign states and other independent third-parties, which in turn were alleged
  to have provided material support to terrorist groups.
           Those indirect support cases are inapposite on the facts here: LCB did not provide services to Iran,
  or some other independent actor, which in turn funded Hizbollah. Rather, LCB provided material support
  directly to FTO Hizbollah through its wholly-controlled constituent Hizbollah entities and leaders.
           24
             LCB coyly refrains from identifying Hezbollah as the “person” who fired the rockets, within the
  meaning of ATA § 2333(d)(2). If LCB plans to argue that “the person who committed” the act of
  international terrorism in § 2333(d)(2) includes only the individual terrorists who fired the rockets, such an
  argument is foreclosed by § 2333(d)(1), which incorporates by reference the definition of “person”
  contained in U.S.C. § 1. That provision (1 U.S.C. § 1) in turn broadly defines “person” to include


                                                      -35-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 37 of 47 PageID #: 605




  plaintiffs have plausibly alleged – echoing multiple statements of the U.S. government and other

  highly authoritative sources – that Shahid, Bayt al Mal and Yousser are integral parts of Hizbollah

  itself. Thus, the FTO known as Hizbollah includes, as part of the Hizbollah organization, the

  subordinate constituent entities known as Shahid, Bayt al Mal and Yousser; accordingly, by aiding,

  abetting and conspiring with Shahid, Bayt al Mal and Yousser, which are part of FTO Hizbollah,

  defendant LCB per se aided, abetted and conspired with Hizbollah.

          Second, it is long and well established that entities which are affiliated with an FTO are

  considered legally inseparable parts of the FTO for purposes of the Anti-Terrorism and Effective

  Death Penalty Act (AEDPA) and ATA, even though such entities were never designated by the

  United States. Thus, in Nat'l Council of Resistance of Iran v. Dep't of State, 373 F.3d 152 (D.C.

  Cir. 2004), the D.C. Circuit found that “it is silly to suppose that Congress empowered the

  Secretary to designate a terrorist organization only for such periods of time as it took such

  organization to give itself a new name, and then let it happily resume the same status it would have




  “corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as
  individuals.” 1 U.S.C. § 1. Thus, the definition of “person” applicable here includes both natural persons
  and organizational entities and associations – whether incorporated or not. See Jund v. Town of Hempstead,
  941 F.2d 1271, 1284 (2d Cir. 1991) (1 U.S.C. § 1 includes unincorporated associations).
           Therefore, “the person who committed” the act of international terrorism within the meaning of §
  2333(d)(2) plainly includes both the FTO itself (in this case, Hezbollah), and the individual terrorist
  operatives who were involved in the attack. “Congress intended a broader definition of ‘person’ beyond
  just the specific individual representative of the Foreign Terrorist Organization who, for instance, actually
  planted the EFP that injured or killed a plaintiff.” Miller v. Arab Bank, PLC, 2019 WL 1115027, at *8-9
  (E.D.N.Y. Mar. 11, 2019) (“the ‘person’ who committed such an act of international terrorism may include
  individuals but may also include associations, societies, and other entities … a defendant may be liable
  under the ATA for aiding the organization behind the attacks, not only the individual ‘triggerman’ or suicide
  bomber. That is precisely why Congress broadly defined ‘person’ under the ATA to include entities, as well
  as individuals.”).

                                                      -36-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 38 of 47 PageID #: 606




  enjoyed had it never been designated” and that such a “crabbed view of alias status” “is at war not

  only with the antiterrorism objective of AEDPA, but common sense as well.” Id. at 157-158.

         Courts in this Circuit have consistently applied Nat'l Council of Resistance to hold that

  liability may be imposed under ATA §§ 2333(a) and 2339B where the defendant provided material

  support to an affiliate of an FTO. See Strauss v. Credit Lyonnais, 925 F. Supp. 2d 414, 434

  (E.D.N.Y. 2013) (“The court … finds unconvincing [bank] Defendant’s argument that its alleged

  support for Hamas was indirect because the money went through [various charities]. A jury could

  find that Defendant sent the money to organizations that were controlled by Hamas, which is no

  different from sending the money directly to Hamas for purposes of the ATA.”) (emphasis added);

  Goldberg v. UBS, 660 F. Supp. 2d 410, 432-433 (E.D.N.Y. 2009) (“liability may be found under

  § 2339B even where support wasn't provided directly to an FTO. Such a circumstance may be

  found where an entity provides support to an alias or agent of an FTO” or “where an entity provides

  money or support to an organization knowing that the ultimate beneficiary is the FTO.”); Gill v.

  Arab Bank, 893 F. Supp. 2d 542, 555 (E.D.N.Y. 2012) (“liability may attach under § 2339B when

  a defendant provides material support to the alter ego or alias of a designated FTO.”); Strauss v.

  Credit Lyonnais, 2006 WL 2862704, at *10 (E.D.N.Y. Oct. 5, 2006) (same).

         The Second Circuit has endorsed these precedents, holding that “a defendant may be liable

  for civil remedies under § 2333(a) for providing material support to an organization that solicits

  funds for an FTO.” Weiss v. Nat'l Westminster Bank, 768 F.3d 202, 209 (2d Cir. 2014).

         As discussed supra, plaintiffs have plausibly alleged, based on unimpeachable sources, that

  Shahid, Bayt al Mal and Yousser are controlled by Hizbollah and serve as Hizbollah’s central

  financial arms. These facts (which SGBL does not and cannot dispute) place this case on all fours

  with the precedents above. Strauss, 925 F. Supp. 2d at 434 (bank’s transfer of funds to charities



                                                 -37-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 39 of 47 PageID #: 607




  “controlled by Hamas” was “ no different from sending the money directly to Hamas for purposes

  of the ATA.”); Weiss, 768 F.3d at 209 (bank which provided services to Welsh charity which

  “solicit[ed] funds or other things of value” for Hamas could be held liable for provision of material

  support to FTO Hamas); Goldberg, 660 F. Supp. at 432-433 (Plaintiffs “sufficiently pled that UBS

  knowingly provided financial support to a FTO, Hamas,” because it provided services to two

  charities which raised funds for Hamas); Strauss, 2006 WL 2862704, at *11 (bank’s provision of

  services to support to Hamas-affiliated charitable organizations which “collect and distribute their

  funds on behalf of HAMAS by paying expenses for and assisting with the provision of housing

  subsidies to the families of suicide bombers recruited by HAMAS” constituted provision of

  material support to FTO Hamas).25

          Thus, SGBL’s “threshold” challenge to secondary liability fails.

          2. The FAC States a Claim for Aiding and Abetting

          Section 2333(d) of the ATA provides that for “an injury arising from an act of international

  terrorism committed, planned, or authorized” by an FTO, liability will be imposed on “any person

  who aids and abets, by knowingly providing substantial assistance, or who conspires with the

  person who committed such an act of international terrorism.” 18 U.S.C. § 2333(d). As discussed




          25
             LCB’s provision of services to Hizbollah leaders al-Shami and Sbeity, whose names were also
  on some of Bayt al-Mal’s accounts also constituted provision of material support to, and aiding, abetting
  and conspiring with, FTO Hizbollah. See Miller, 2019 WL 1115027, at *1, *5 (allegation that bank provided
  services to Hamas and Hamas leaders stated claim under the ATA); Linde v. Arab Bank, 97 F. Supp. 3d
  287, 328 (E.D.N.Y. 2015), vacated on other grounds, 882 F.3d 314 (2d Cir. 2018) (bank liable under the
  ATA for transferring funds to accounts held by Hamas leaders); U.S. v. Jama, 217 F. Supp. 3d 882, 892
  (E.D. Va. 2016) (provision of material support to an individual is material support to an FTO if the
  individual “is engaged in significant activity on behalf of an FTO relative to that FTO’s goals and
  objectives”), aff’d 896 F.3d 295 (4th Cir. 2018).

                                                    -38-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 40 of 47 PageID #: 608




  supra, the “person” who committed such an act of international terrorism may include both the

  FTO and its affiliates, and natural persons.

         In enacting ATA § 2333(d), Congress “instructed that the ‘proper legal framework for how

  aiding and abetting liability should function’ under the ATA is that identified in Halberstam v.

  Welch, 705 F.2d 472 (D.C. Cir. 1983).” Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir.

  2018) (citing 18 U.S.C. § 2333 Statutory Note (Findings and Purpose § 5)) (brackets omitted).

         Aiding and abetting liability under ATA § 2333(d) requires that: “(1) the party whom the

  defendant aids must perform a wrongful act that causes an injury, (2) the defendant must be

  generally aware of his role as part of an overall illegal or tortious activity at the time that he

  provides the assistance, and (3) the defendant must knowingly and substantially assist the principal

  violation.” Linde, 882 F.3d at 329 (quoting Halberstam) (internal quotation marks omitted).

         A plaintiff does not have to prove the defendant “knew of the specific attacks at issue when

  it provided financial services for” organizations like Hizbollah to prove the defendant’s general

  awareness, nor is it necessary to prove “defendant’s intent to participate in a criminal scheme as

  something that he wishes to bring about and seek by his action to make it succeed.” Rather, to be

  liable a defendant need only be “generally aware that it was thereby playing a role in [the FTO’s]

  violent or life-endangering activities.” Id. (internal quotation marks omitted).

         Following Halberstam, the Second Circuit identified six factors relevant to determining

  “how much encouragement or assistance is substantial enough” to satisfy the third element,

  namely: “(1) the nature of the act encouraged, (2) the amount of assistance given by defendant, (3)

  defendant’s presence or absence at the time of the tort, (4) defendant’s relation to the principal, (5)

  defendant’s state of mind, and (6) the period of defendant’s assistance.” Id.




                                                   -39-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 41 of 47 PageID #: 609




          SGBL argues that the FAC’s aiding and abetting claims fails to plead sufficiently that LCB

  was aware of its role in Hizbollah’s activities, or that LCB knowingly and substantially assisted

  the principal violation. (Memo at 48). As a threshold matter, SGBL’s argument is precluded by

  the Second Circuit’s rulings, discussed above, which found that the First Amended Complaint in

  Licci sufficiently pleaded that LCB purposely and intentionally assisted Hizbollah to carry out

  terrorist attacks against civilians in Israel as a matter of policy, and that the assistance provided by

  LCB “substantially” assisted and enabled Hizbollah to carry out the attacks here. See Licci, 732

  F.3d at 169-173; Licci, 834 F.3d at 215-219. Indeed, unlike ATA aiding and abetting, ATS aiding

  and abetting requires “purpose rather than knowledge alone.” Licci, 834 F.3d at 217 (citation

  omitted). Thus, the Second Circuit’s holding in Licci regarding ATS aiding and abetting applies

  to plaintiffs’ ATA claims a fortiori.26

          Moreover, even assuming arguendo that it was not precluded, SGBL’s argument here is

  soundly refuted by a perusal of the actual allegations of the FAC:

              LCB knew that Hizbollah is a violent, dangerous and deadly terrorist organization.
              Shahid, Bayt al Mal and Yousser are integral constituent parts of Hizbollah, and al-
               Shami and Sbeity are Hizbollah leaders.
              LCB knew that Shahid, Bayt al Mal and Yousser are integral constituent parts of
               Hizbollah, and that al-Shami and Sbeity are Hizbollah leaders.
              Shahid’s full name means “Martyr Foundation” in Arabic, and its role within Hizbollah
               is to provide funding and other material support to injured terrorists and the families
               of terrorists who were killed, in order to “provide peace of mind to current and
               prospective” terrorists, and LCB was well aware of these facts. 27

          26
              Indeed, the First Amended Complaint in Licci, a copy of which is attached hereto as Exhibit F,
  is far less robust and detailed than the FAC in this action.
          27
              LCB’s relationship with Shahid is especially salient. As discussed in the FAC, Shahid’s role in
  Hizbollah is to fund a “terrorist insurance scheme,” which makes it identical in all relevant aspects to the
  “terrorist insurance scheme” which gave rise to liability in the ATA litigation in the EDNY against the Arab
  Bank. See e.g. Miller, 2019 WL 1115027 at *2, 7-9 (holding that bank’s administration of “terrorist


                                                     -40-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 42 of 47 PageID #: 610




              Hizbollah needed banking services to plan, prepare for and carry out terrorist attacks,
               and provision of such services to Hizbollah enabled and caused such terrorist attacks.
              LCB knew that Hizbollah needed banking services to plan, prepare for and carry out
               terrorist attacks, and that providing Hizbollah such services would enable and cause
               such terrorist attacks.
              LCB provided extensive banking services to Hizbollah for many years, including
               transfers and deposits totaling many millions of dollars, through accounts nominally
               titled to Shahid, Bayt al Mal, Yousser, al-Shami and Sbeity.
              LCB also assisted Hizbollah to evade reporting requirements on its banking
               activities.28
              LCB was involved in transferring funds, and concealing and disguising the true facts
               regarding those funds, as part of a scheme to benefit Hizbollah.
              LCB dismissed a 2002 UN report about its relationship with Hizbollah as “propaganda”
               from “the Jewish state,” and in response increased Hizbollah’s credit limits.
              Even after Yousser was designated by the U.S Treasury as a Specially Designated
               Global Terrorist, because of its role as “Hizballah’s unofficial treasury,” LCB
               continued to maintain a banking relationship with Yousser.
              Between 2007 and 2011 LCB knowingly assisted Hizbollah to launder hundreds of
               millions of dollars through a complex international scheme. 29
              LCB ultimately “martyred” itself on behalf of Hizbollah – it was forced to cease
               operations and shut down, due to its activities on behalf of Hizbollah. This clearly
               demonstrates LCB’s dedication to Hizbollah and its terroristic goals.

          All of these allegations are highly detailed, specific and fully plausible; indeed, many of

  them rest on statements by the U.S. government, including the information contained in the VAC,




  insurance scheme” gives rise to primary and secondary ATA liability); Linde v. Arab Bank, 706 F.3d 92,
  97 (2d Cir. 2013) (discussing “death and dismemberment benefit plan” serving same role as Shahid).
          28
             Notably, “[t]he provision of banking services, ‘in an unusual way under unusual circumstances
  for a long period of time’ supports the inference that the defendant provided knowing assistance.” Miller,
  2019 WL 1115027, at *9 (quoting Halberstam, 705 F.2d at 487).
          29
            LCB’s post-2006 conduct is of course relevant to proving its state of mind prior to 2006. See e.g.
  U.S. v. Germosen, 139 F.3d 120, 127 (2d Cir. 1998) (finding “‘Subsequent act’ evidence may be admitted
  under Rule 404(b)” to show intent of conduct during charged conspiracy.); U.S. v. Rutkoske, 506 F.3d 170,
  174, 178 (2d Cir. 2007); Ismail v. Cohen, 899 F.2d 183, 185, 188-89 (2d Cir. 1990).

                                                     -41-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 43 of 47 PageID #: 611




  and testimony and statements made by respected terrorism experts. These allegations easily state

  a claim that LCB “knowingly and substantially assisted” Hizbollah and “was ‘generally aware’

  that it was thereby playing a ‘role’ in [Hezbollah’s] violent or life-endangering activities.”

          Additionally, Shahid’s specific role of supporting Hizbollah terrorists – as opposed to

  some other element of Hizbollah’s activities – is particularly relevant here. Because Shahid is a

  constituent part of Hizbollah involved particularly in assisting terrorists, this is not a case where

  the defendant can claim to have been supporting an FTO generally, but not its terror activities.

  Shahid’s role was not a secret: on the contrary, the fact that Shahid’s raison d’être was to assist

  Hizbollah terrorists was widely and repeatedly publicized for many years prior to 2006, including

  even in public service announcements on Hizbollah’s TV station in Lebanon! FAC at ¶ 98.30

  Therefore, similar to Arab Bank, LCB knew full well that it was “playing a ‘role’ in [Hezbollah’s]

  violent or life-endangering activities,” inter alia by providing banking services in support of a

  program providing financial support for killed and injured terrorists. “Arab Bank … contends that,

  since the terrorist organizations it provided financial services to were also engaged in humanitarian

  activities, Arab Bank was not generally aware it was playing a role in their terrorist activities.

  However, these ‘humanitarian’ activities involved providing payments to the families of terrorists

  through the Insurance Scheme that Arab Bank administered.” Miller, 2019 WL 1115027 at *9.

          Therefore, SGBL’s Rule 12(b)(6) challenge to plaintiffs’ aiding and abetting claims is both

  precluded by the Second Circuit’s previous holdings, and without merit.




          30
            Thus, SGBL cannot rely on the decisions such as Weiss v. National Westminster Bank, 2019 WL
  1441118, at *11 (E.D.N.Y. Mar. 31, 2019), O’Sullivan, v. Deutsche Bank, 2019 WL 1409446, at *10
  (S.D.N.Y. Mar. 28, 2019), or Siegel v. HSBC Bank, 2018 WL 3611967, at *4 (S.D.N.Y. July 27, 2018)
  where the plaintiffs failed to allege that the defendant banks had assisted the terrorism-related activities of
  the FTOs involved.

                                                       -42-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 44 of 47 PageID #: 612




         3. The FAC States a Claim for Conspiracy

         As its Second Claim for Relief, the FAC explicitly asserts a claim for conspiracy liability

  under the ATA, stating that LCB “engaged in an extensive, long-term criminal scheme with

  Hizbollah, pursuant to which LCB provided Hizbollah with wire transfer and other banking

  services to support Hizbollah’s terrorist activities. Pursuant to and in furtherance of that common

  plan, Hizbollah fired the rockets that harmed the plaintiffs.” (FAC at ¶ 151) (emphasis added).

         SGBL first argues that the phrases “criminal scheme” and “common plan” are insufficient,

  and in order to properly assert a claim for conspiracy plaintiffs were required to use the terms

  “agreed,” “agreement,” or “conspired.” (Memo at 47). This argument is plainly meritless. “Federal

  pleading does not require the incantation of magic words.” Mercer v. Jaffe, Snider, Raitt & Heuer,

  P.C., 713 F. Supp. 1019, 1033 (W.D. Mich. 1989). Rather, the real question is whether the factual

  allegations of the FAC sufficiently plead conspiracy.

         SGBL’s second and final challenge to plaintiffs’ ATA conspiracy claim is that the FAC

  “provides no facts to support a reasonable inference that LCB and the Five Customers made any

  agreement to engage in ‘international terrorism’ or on any subject other than what may be inferred

  from a typical arms-length customer relationship.” (Memo at 48). This argument fails, in the first

  place, because it is precluded by the findings contained in the Second Circuit’s decisions in Licci.

  As discussed above in the section on aiding and abetting liability, the Second Circuit expressly

  found that the Licci plaintiffs, traveling on a far less detailed complaint the FAC here, made a

  plausible, nonconclusory showing that LCB shared Hizbollah’s terroristic goals as a matter of

  policy, and provided it with extensive banking services over a period of many years in order to

  help Hizbollah achieve those goals. That is precisely an “agreement to engage in ‘international

  terrorism’.”



                                                 -43-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 45 of 47 PageID #: 613




         Likewise, preclusion aside, the allegations of the FAC, detailed above in the section on

  aiding and abetting liability, clearly show the same thing: i.e., that LCB and Hizbollah consciously

  and cooperatively worked in tandem for years in order to advance Hizbollah’s terrorist goals. And

  since the rocket attacks which harmed the plaintiffs were carried out by Hizbollah in furtherance

  of that common plan, LCB is liable for conspiracy under the ATA.

         SGBL’s Rule 12(b)(6) motion to dismiss plaintiffs’ conspiracy claim is thus both precluded

  by the Second Circuit’s previous holdings, and lacking any merit.

     b. The FAC States a Claim for Primary Liability

         SGBL challenges plaintiffs’ primary liability claims on a number of meritless bases. SGBL

  first asserts that plaintiffs have failed to sufficiently allege the ATA’s “apparent intent” and

  “dangerousness” elements. But the ATA’s “apparent intent” requirement is measured objectively.

  Weiss v. Nat’l Westminster Bank, 768 F.3d 202, 207, n. 6 (2d Cir. 2014). Here, as discussed supra,

  the Second Circuit found, and the FAC sufficiently alleges, that LCB had actual, subjective intent

  to support Hizbollah’s terrorism against Israel and civilians in Israel. SGBL claims that there is an

  alternative explanation for LCB’s conduct – a profit motive. But that explanation (aside from not

  rendering the ideological explanation implausible) is itself implausible, since LCB’s conduct vis-

  à-vis Hizbollah resulted in its ceasing banking operations, as was easily predictable. Thus, yhe

  ATA’s “apparent intent” requirement is therefore clearly satisfied.

         As for “dangerousness,” in Linde the Second Circuit found that “providing routine financial

  services to members and associates of terrorist organizations” is not inevitably, as a matter of law,

  dangerous to human life. Linde, 882 F.3d 314, 327. On the other hand, Linde did not hold that such

  conduct is not be dangerous to human life. Moreover, as discussed supra, LCB’s provision of

  services to Hizbollah was anything but “routine.” LCB moved tens of millions of dollars for



                                                  -44-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 46 of 47 PageID #: 614




  Hizbollah over a period of many years, and significantly enhanced Hizbollah’s ability to carry out

  terrorist attacks – LCB thereby endangered human life.

         Furthermore, LCB provided services to Shahid, which as discussed above was directly and

  specifically involved in funding Hizbollah’s terrorist activities. The “dangerousness” element of

  the ATA is therefore satisfied here. See Miller, 2019 WL 1115027, at *7 (finding that the Arab

  Bank’s provision of services to a program to financially support injured or killed terrorists,

  analogous to Shahid’s assistance program, satisfied the ATA’s “dangerousness” requirement).

         SGBL also argues that plaintiffs have failed to sufficiently allege causation, attempting to

  analogize this case to Rothstein, O’Sullivan and other cases involving defendants which provided

  material support to foreign states and other independent third-parties, which in turn were alleged

  to have provided material support to terrorist groups.31 But those indirect support cases are simply

  inapposite on the facts here: LCB did not provide services to Iran, or some other independent actor,

  which in turn funded Hizbollah. Rather, LCB provided material support directly to FTO Hizbollah

  through its wholly-controlled constituent Hizbollah entities and Hizbollah leaders.

         Plaintiffs were required only to make plausible allegations that LCB’s “conduct was a

  proximate cause of [their] harm, i.e. the conduct was a ‘substantial factor in the sequence of

  responsible causation and whose injury was reasonably foreseeable or anticipated as a natural

  consequence.’” Miller, 2019 WL 1115027, at *7 (quoting Rothstein, 708 F.3d at 92). Plaintiffs’

  detailed allegations that LCB moved tens of millions of dollars for Hizbollah which significantly

  enhanced its ability to carry out the rocket attacks, and that LCB not only foresaw but intended




         31
            The decision in O’Sullivan, 2019 WL 1409446 (S.D.N.Y. Mar. 28, 2019) is also an indirect
  support case, and so factually irrelevant to this action.

                                                 -45-
Case 1:19-cv-00033-RJD-SJB Document 88 Filed 07/08/20 Page 47 of 47 PageID #: 615




  this result, easily meet this standard. Cf. Miller, 2019 WL 1115027, at *8 (finding proximate

  causation on the basis of similar facts).

           Finally, SGBL claims in footnote 17 that plaintiffs have failed to allege that LCB’s actions

  were criminal, or would be criminal if carried out in the United States. This argument, too, is

  meritless. Knowingly providing material support to FTO Hizbollah is a crime inter alia under 18

  U.S.C. § 2339B, and LCB’s conduct also violated 18 U.S.C. §§ 2339A and 2339C.

                                              CONCLUSION

           For the reasons stated herein, SGBL’s motion to dismiss should be denied in its entirety,

  and this matter should proceed to discovery and trial.



  Dated:    Brooklyn, New York
            May 22, 2020
                                                          Respectfully submitted,

                                                          THE BERKMAN LAW OFFICE, LLC
                                                          Attorneys for the Plaintiffs


                                                          by:
                                                                Robert J. Tolchin

                                                          111 Livingston Street, Suite 1928
                                                          Brooklyn, New York 11201
                                                          718-855-3627




                                                   -46-
